Exhibit 10.1


NATIVE AMERICAN ENERGY GROUP, INC.
2011 Equity Incentive Plan
 


Adopted: June 6, 2011
Effective as of June 6, 2011
Termination Date: June 5, 2021


1.    PURPOSES.
 
(a)    Eligible Stock Award Recipients.  The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
 
(b)    Available Stock Awards.  The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Bonuses, (iv) Restricted Stock, and (v) Restricted Stock
Units.
 
(c)    General Purpose.  The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group for positions of substantial
responsibility and to provide incentives for such persons to exert maximum
efforts for the success of the Company and its Affiliates.
 
2.    DEFINITIONS.
 
(a)    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)    “Board” means the Board of Directors of the Company.
 
(c)    “Code” means the Internal Revenue Code of 1986, as amended.  Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
(d)    “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).
 
(e)    “Common Stock” means the common stock of the Company.
 
(f)    “Company” means Native American Energy Group, Inc., a Delaware
corporation.
   
(g)    “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate.  However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.
 
(h)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service.  The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.
 
 
1

--------------------------------------------------------------------------------

 
 
(i)    “Covered Employee” means the chief executive officer and the four (4)
other highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j)    “Director” means a member of the Board of Directors of the Company.
 
(k)    “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code. 


(l)    “Employee” means any person employed by the Company or an
Affiliate.  Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.
 
(m)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i)    If the Common Stock is listed on any established stock exchange or traded
on a NASDAQ Market or quoted on the Over the Counter Bulletin Board, the Fair
Market Value of a share of Common Stock shall be the closing sales price (last
trade) for such stock as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.
 
(ii)   In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board. 
 
(o)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(p)    Not Used
 
(q)    “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(r)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(s)     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(t)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
 
(u)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.
 
(v)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
 
(w)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax-qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
  
(x)    “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(y)    “Plan” means this Native American Energy Group, Inc. 2011 Equity
Incentive Plan.
 
(z)    “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 7(b) of the Plan.
 
(aa)   “Restricted Stock Agreement” means a written agreement between the
Company and a Participant evidencing the terms and restrictions applying to an
individual grant of Restricted Stock.  Each Restricted Stock Agreement shall be
subject to the terms and conditions of the Plan.
 
(bb)   “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one share of Common Stock, granted pursuant to
Section 7(c).  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
 
(cc)   “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Participant evidencing the terms and restrictions applying to an
individual grant of Restricted Stock Units.  Each Restricted Stock Unit
Agreement shall be subject to the terms and conditions of the Plan.
 
(dd)   “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(ee)   “Securities Act” means the Securities Act of 1933, as amended.
 
(ff)    “Stock Award” means any right granted under the Plan, including an
Option, a Restricted Stock Unit, a stock bonus, and a grant of Restricted Stock.
 
(gg)   “Stock Award Agreement” means a written agreement between the Company and
a holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant.  Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
 
(hh)   “Stock Award Transfer Program” means any program instituted by the Board
which would permit Participants the opportunity to transfer any outstanding
Stock Awards to a financial institution or other person or entity approved by
the Board.
 
(ii)    “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
   


3.    ADMINISTRATION.
 
(a)    Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).
 
(b)    Powers of Board.  The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
 
(i)    To determine the Fair Market Value;
 
(ii)   To select the persons to whom Stock Awards may be granted hereunder;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)  To determine the number of shares of Common Stock to be covered by each
Stock Award granted hereunder;
 
(iv)   To approve forms of Stock Award Agreements for use under the Plan;
 
(v)   To determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Stock Award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Stock Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Stock Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Board will determine;
 
(vi)   To determine the terms and conditions of any, and to institute any, Stock
Award Transfer Program in accordance with Section 10(b);
 
(vii)   To construe and interpret the terms of the Plan and Stock Awards granted
pursuant to the Plan;
 
(viii) To prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(ix)   To modify or amend each Stock Award (subject to Section 13(e) of the
Plan), including but not limited to the discretionary authority to extend the
post-termination exercisability period of Stock Awards and to extend the maximum
term of an Option (subject to Section 6(a) regarding Incentive Stock Options);
 
(x)   To allow Participants to satisfy withholding tax obligations in such
manner as prescribed in Section 11(f);
 
(xi)   To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of a Stock Award previously granted by
the Board;
 
(xii)  To allow a Participant to defer the receipt of the payment of cash or the
delivery of shares of Common Stock that would otherwise be due to such
Participant under a Stock Award pursuant to such procedures as the Board may
determine; and
  
(xiii)   To make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)    Delegation to Committee.
 
(i)    General.  The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated.  If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
(ii)    Committee Composition when Common Stock is Publicly Traded.  At such
time as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.  Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
members of the Board who are not Outside Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or) (2) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)    Effect of Board’s and/or Committee’s Decision.  All determinations,
interpretations and constructions made by the Board or the Committee in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.
 
4.    SHARES SUBJECT TO THE PLAN.
 
(a)    Share Reserve.  Subject to the provisions of Section 12 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate twenty million
(20,000,000) shares of Common Stock.
 
(b)    Reversion of Shares to the Share Reserve.  If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full,  the shares of Common Stock not acquired under such
Stock Award shall revert to and again become available for issuance under the
Plan.
 
(c)    Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
 
 5.    ELIGIBILITY.
 
(a)    Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to Employees.  Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
 
(b)    Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock at
the date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.
 
(c)    Section 162(m) Limitation.  Subject to the provisions of Section 12
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options covering more than five million
(5,000,000) shares of Common Stock during any calendar year, and no Employee
shall be eligible to be granted, in the aggregate, Restricted Stock and
Restricted Stock Units covering more than two million (2,000,000) shares of
Common Stock, during any calendar year.  This subsection 5(c) shall not apply
until (i) the earliest of: (1) the first material modification of the Plan
(including any increase in the number of shares of Common Stock reserved for
issuance under the Plan in accordance with Section 4); (2) the issuance of all
of the shares of Common Stock reserved for issuance under the Plan; (3) the
expiration of the Plan; or (4) the first meeting of stockholders at which
Directors are to be elected that occurs after the close of the first calendar
year following the calendar year in which occurred the first registration of an
equity security under Section 12 of the Exchange Act or the date the Company
becomes publicly held in accordance with Section 162(m) of the Code and the
rules and regulations promulgated thereunder; or (ii) such other date required
by Section 162(m) of the Code and the rules and regulations promulgated
thereunder.
 
(d)    Consultants.
 
(i)    A Consultant shall not be eligible for the grant of a Stock Award if, at
the time of grant, either the offer or the sale of the Company’s securities to
such Consultant is not exempt under Rule 701 of the Securities Act (“Rule 701”)
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by Rule 701, unless the Company determines that such grant need not
comply with the requirements of Rule 701 and will satisfy another exemption
under the Securities Act as well as comply with the securities laws of all other
relevant jurisdictions.
 
(ii)   A Consultant shall not be eligible for the grant of a Stock Award if, at
the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)   Rule 701 and Form S-8 generally are available to consultants and
advisors only if (i) they are natural persons; (ii) they provide bona fide
services to the issuer, its parents, its majority-owned subsidiaries or
majority-owned subsidiaries of the issuer’s parent; and (iii) the services are
not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.
 
6.    OPTION PROVISIONS.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of
Option.  The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:
 
(a)    Term.  No Stock Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
 
(b)    Exercise Price of an Incentive Stock Option.  Subject to the provisions
of Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.  Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 
(c)    Exercise Price of a Nonstatutory Stock Option.  The exercise price of
each Nonstatutory Stock Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
 
(d)    Consideration.  The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be acceptable to the Board.  Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).  At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.


In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary to
avoid a charge to earnings for financial accounting purposes.
 
(e)    Vesting.  The total number of shares of Common Stock subject to an Option
may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal.  The Option may be subject to
such other terms and conditions on the time or times when it may be exercised
(which may be based on performance or other criteria) as the Board may deem
appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)    Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date thirty (30) days following the termination of the Optionholder’s
Continuous Service (or such longer period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.
 
(g)    Extension of Termination Date.  An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in Section 6(a) or (ii) the
expiration of a period of thirty (30) days after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 
(h)    Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date six (6) months
following such termination (or such longer period specified in the Option
Agreement) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.
   
(i)    Death of Optionholder.  In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’ s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date six (6) months following the date of death (or such
longer period specified in the Option Agreement) or (ii) the expiration of the
term of such Option as set forth in the Option Agreement.  If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.
 
(j)    Early Exercise.  The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option.  Subject to the “Repurchase Limitation” in Section 11(h), any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.
 
(k)    Right of Repurchase.  Subject to the “Repurchase Limitation” in
Section 11(h), the Option may, but need not, include a provision whereby the
Company may elect to repurchase all or any part of the vested shares of Common
Stock acquired by the Optionholder pursuant to the exercise of the Option.
 
(l)    Right of First Refusal.  The Option may, but need not, include a
provision whereby the Company may elect to exercise a right of first refusal
following receipt of notice from the Optionholder of the intent to transfer all
or any part of the shares of Common Stock received upon the exercise of the
Option.  Except as expressly provided in this subsection 6(l), such right of
first refusal shall otherwise comply with any applicable provisions of the
Bylaws of the Company.
 
7.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
 
(a)    Stock Bonus Awards.  Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of stock bonus agreements may change from
time to time, and the terms and conditions of separate stock bonus agreements
need not be identical, but each stock bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)    Consideration.  A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.
   
(ii)   Vesting.  Subject to the “Repurchase Limitation” in Section 11(h), shares
of Common Stock awarded under the stock bonus agreement may, but need not, be
subject to a share repurchase option in favor of the Company in accordance with
a vesting schedule to be determined by the Board.
 
(iii)  Termination of Participant’s Continuous Service.  Subject to the
“Repurchase Limitation” in Section 10(h), in the event a Participant’s
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the stock bonus agreement.
 
(b)    Restricted Stock Awards.  Each Restricted Stock Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  The terms and conditions of the Restricted Stock Agreements may
change from time to time, and the terms and conditions of separate Restricted
Stock Agreements need not be identical, but each Restricted Stock Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i)    Vesting.  Subject to the “Repurchase Limitation” in Section 11(h), shares
of Common Stock acquired under the Restricted Stock Agreement may, but need not,
be subject to a share repurchase option in favor of the Company in accordance
with a vesting schedule to be determined by the Board.
 
(ii)   Transferability.  Except as provided in this Section 7(b) or Section 10,
shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until such time as the shares of Restricted
Stock have vested.
 
(iii)   Other Restrictions.  The Board, in its sole discretion, may impose such
other restrictions on shares of Restricted Stock as it may deem advisable or
appropriate.
 
(iv)   Removal of Restrictions.  Except as otherwise provided in this Section
7(b), shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan will be released from escrow as soon as practicable after the
date the shares of Restricted Stock vest or at such other time as the Board may
determine.  The Board, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.
 
(v)   Voting Rights.  During the period in which the shares of Restricted Stock
are not transferable, Participants holding shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares, unless
the Board determines otherwise.
 
(vi)   Dividends and Other Distributions.  During the period in which the shares
of Restricted Stock are not transferable, Participants holding shares of
Restricted Stock will be entitled to receive all dividends and other
distributions paid with respect to such shares, unless the Board provides
otherwise.  If any such dividends or distributions are paid in shares, the
shares will be subject to the same restrictions on transferability and
forfeitability as the shares of Restricted Stock with respect to which they were
paid.
 
(vii)   Return of Restricted Stock to Company.  On the date set forth in the
Restricted Stock Agreement, the Restricted Stock for which restrictions have not
lapsed will revert to the Company and again will become available for grant
under the Plan.
 
(viii)  Termination of Participant’s Continuous Service.  Subject to the
“Repurchase Limitation” in Section 11(h), in the event a Participant’s
Continuous Service terminates, the Company may repurchase or otherwise reacquire
any or all of the shares of Common Stock held by the Participant which have not
vested as of the date of termination under the terms of the Restricted Stock
Agreement.
 
(c)    Restricted Stock Units.  Restricted Stock Units may be granted at any
time and from time to time as determined by the Board.  After the Board
determines that it will grant Restricted Stock Units under the Plan, it shall
advise the Participant in a Restricted Stock Unit Agreement of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units.
 
 
8

--------------------------------------------------------------------------------

 


 
(i)    Vesting Criteria and Other Terms.  The Board shall set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant.  The Board may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Board in its
discretion.
 
(ii)   Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as determined by
the Board.  Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Board, in its sole discretion, may reduce or waive
any vesting criteria that must be met to receive a payout.
 
(iii)   Form and Timing of Payment.  Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) determined by the Board
and set forth in the Restricted Stock Unit Agreement.  The Board, in its sole
discretion, may only settle earned Restricted Stock Units in cash, shares of
Common Stock, or a combination of both.
 
(iv)   Cancellation. On the date set forth in the Restricted Stock Unit
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
 
8.    COVENANTS OF THE COMPANY.
 
(a)    Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
 
(b)    Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.


 9.    USE OF PROCEEDS FROM STOCK
 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
10.   TRANSFERABILITY OF AWARDS.
 
(a)    General.  Unless determined otherwise by the Board, a Stock Award may not
be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will, by the laws of descent or distribution, to a
revocable trust, or as permitted by Rule 701, and may be exercised, during the
lifetime of the Participant, only by the Participant.  If the Board makes a
Stock Award transferable, such Stock Award will contain such additional terms
and conditions as the Board deems appropriate.
 
(b)    Stock Award Transfer Program.  Notwithstanding any contrary provision of
the Plan, the Board shall have all discretion and authority to determine and
implement the terms and conditions of any Stock Award Transfer Program
instituted pursuant to this Section 10(b) and shall have the authority to amend
the terms of any Stock Award participating, or otherwise eligible to participate
in, the Stock Award Transfer Program, including (but not limited to) the
authority to (i) amend (including to extend) the expiration date,
post-termination exercise period and/or forfeiture conditions of any such Stock
Award, (ii) amend or remove any provisions of the Stock Award relating to the
Stock Award holder’s continued service to the Company, (iii) amend the
permissible payment methods with respect to the exercise or purchase of any such
Stock Award, (iv) amend the adjustments to be implemented in the event of
changes in the capitalization and other similar events with respect to such
Stock Award, and (v) make such other changes to the terms of such Stock Award as
the Board deems necessary or appropriate in its sole discretion.
 
 
9

--------------------------------------------------------------------------------

 
 
11.   MISCELLANEOUS.
 
(a)    Acceleration of Exercisability and Vesting.  The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
 
(b)    Stockholder Rights.  Except to the limited extent provided in Section
7(b), no Participant (nor any beneficiary) shall have any of the rights or
privileges of a stockholder of the Company with respect to any shares of Common
Stock issuable pursuant to a Stock Award (or exercise thereof), unless and until
certificates representing such shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
 
(c)    No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
(d)    Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
 
(e)    Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.  The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
(f)    Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Stock Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock.
 
(g)    Information Obligation.  To the extent required by applicable state law,
the Company shall deliver financial statements to Participants at least
annually.  This subsection 10(g) shall not apply to key Employees whose duties
in connection with the Company assure them access to equivalent information.
 
 
10

--------------------------------------------------------------------------------

 
 
(h)    Repurchase Limitation.  The terms of any repurchase option shall be
specified in the Stock Award and may be either at the fair value at the time of
repurchase or at not less than the original purchase price.  To the extent
required by applicable state law at the time a Stock Award is made, any
repurchase option contained in a Stock Award to a person who is not an Officer,
Director or Consultant shall be upon the terms described below:
  
(i)    Fair Value.  If the repurchase option gives the Company the right to
repurchase the shares of Common Stock upon termination of employment at not less
than the fair value of the shares of Common Stock to be purchased on the date of
termination of Continuous Service, then (i) the right to repurchase shall be
exercised for cash or cancellation of purchase money indebtedness for the shares
of Common Stock within six (6) months of termination of Continuous Service (or
in the case of shares of Common Stock issued upon exercise of Stock Awards after
such date of termination, within six (6) months after the date of the exercise)
and (ii) the right terminates when the shares of Common Stock become publicly
traded.
 
(ii)   Original Purchase Price.  If the repurchase option gives the Company the
right to repurchase the shares of Common Stock upon termination of Continuous
Service at the original purchase price, then (i) the right to repurchase at the
original purchase price shall lapse at the rate of at least twenty percent (20%)
of the shares of Common Stock per year over five (5) years from the date the
Stock Award is granted (without respect to the date the Stock Award was
exercised or became exercisable) and (ii) the right to repurchase shall be
exercised for cash or cancellation of purchase money indebtedness for the shares
of Common Stock within six (6) months of termination of Continuous Service (or
in the case of shares of Common Stock issued upon exercise of Options after such
date of termination, within six (6) months after the date of the exercise).
 
12.   ADJUSTMENTS UPON CHANGES IN STOCK.
 
(a)    Capitalization Adjustments.  If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to Section 4(a) and the maximum number of securities subject to award
to any person pursuant to Section 5(c), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards.  The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)
 
(b)    Dissolution or Liquidation.  In the event of a dissolution or liquidation
of the Company, then all outstanding Stock Awards shall terminate immediately
prior to such event.
 
(c)    Asset Sale, Merger, Consolidation or Reverse Merger.  In the event of
(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (individually, a “Corporate
Transaction”), then any surviving corporation or acquiring corporation shall
assume any Stock Awards outstanding under the Plan or shall substitute similar
stock awards (including an award to acquire the same consideration paid to the
stockholders in the Corporate Transaction) for those outstanding under the
Plan.  In the event any surviving corporation or acquiring corporation refuses
to assume such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose Continuous Service has not terminated, the vesting of such
Stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to the Corporate Transaction.  With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) prior to the Corporate
Transaction.
 
13.   AMENDMENT OF THE PLAN AND STOCK AWARDS.
 
(a)    Amendment of Plan.  The Board at any time, and from time to time, may
amend the Plan.  However, except as provided in Section 12 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any Nasdaq or securities exchange listing requirements.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)    Stockholder Approval.  The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
 
(c)    Contemplated Amendments.  It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
 
(d)    No Impairment of Rights.  Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
(e)    Amendment of Stock Awards.  The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
14.   TERMINATION OR SUSPENSION OF THE PLAN.
 
(a)    Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date the Plan is adopted by the Board or
approved by the stockholders of the Company, whichever is earlier.  No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(b)    No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.
 
15.   EFFECTIVE DATE OF PLAN.
 
The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
 
16.   Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
 


Adopted by the Board of Directors on June 6, 2011.